This1 was an appeal from a decree of the judge of probate for the county of Suffolk, authorizing an action to be brought in his name for the use of one Wood, upon an administration bond signed by the appellant as a surety. But the Court now said that a decree was not necessary in such a case, and that an appeal would not lie. The judge of probate is not required to determine whether there is a good cause of action. If he consents that the bond be put in suit, that is sufficient: On the other hand, when he refuses to deliver over a bond to be sued, it may be proper for him to make a decree, in order that the party aggrieved may have an opportunity to appeal.

Appeal dismissed